The police officers’ stop of the automobile occupied by the defendant and his codefendant was properly supported by reasonable suspicion (see, CPL 140.50 [1]; People v De Bour, 40 NY2d 210, 223), in that the vehicle stopped matched the description given by bystanders of the burglars’ vehicle in color, model and number of occupants (see, People v Landy, 59 NY2d 369, 376; People v Allen, 112 AD2d 375; People v Pitt, 110 AD2d 723, cert denied — US —, 106 S Ct 254); furthermore, the defendants’ automobile was stopped in close proximity to the time and place of the burglary (see, People v Davidson, 110 AD2d 776). The officers’ observation of a wallet, handbag, crowbar and screwdrivers in the car’s interior ele*683vated their level of suspicion to probable cause, justifying the police actions that followed.
The other claims are either without merit or do not require reversal in light of the overwhelming evidence of guilt. Mullen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.